Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-10 and 11-21 are pending in this application.

Response to Arguments
3.	Applicant's arguments filed 11/01/21 have been fully considered but they are only partially persuasive.
4.	Regarding the drawing objections and the claim rejections under 35 U.S.C. 112(a), Applicant’s arguments are unpersuasive for the reasons set forth in the office action dated 07/23/21. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). The disclosure as filed does 
5.	Applicant could overcome the rejection under 35 U.S.C. 112(a) simply by reverting to the previously recited language: “wherein the rupture disk/valve is integral in a wall of the nuclear reactor so as to have material continuity with the wall.” Alternatively, the examiner suggests “wherein the rupture disk/valve is integral with and inseparable from a wall of the nuclear reactor.” Applicant adopted the currently presented language in an attempt to overcome the prior art applied in the rejection dated 09/13/20 and in doing so, introduced the new matter into the claims. The disclosure does not support the rupture disk/valve and the reactor vessel wall being a single piece. Rather, the disclosure supports separate pieces that are integrally attached to one another. 
6.	Regarding the rejection of claim 21 under 35 U.S.C. 112(b), Applicant’s arguments, in view of the claim amendments, are persuasive. The claim amendments render the arguments regarding the rejection of claim 21 under 35 U.S.C. 103 moot.
7.	Regarding the rejection of claim 12 under 35 U.S.C. 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant’s arguments ignore the proposed combination. In the rejection, the valve of the primary reference (ESBWR) is being modified with the “arrangements” taught be the secondary references. Note that the rejection states: Larrion further teaches an injection system having a valve integrated with a wall of the nuclear reactor vessel (see annotated Fig. 2 below and [0084]). Schabert teaches nuclear reactor (Fig. 1) having a check valve (10) in a coolant line (5), wherein the valve and a wall of the nuclear reactor are a single piece and inseparable (see Fig. 3; valve casing 33 is integral with pressure vessel nozzle 6, which is obvious to apply the integral valve arrangement taught by Schabert with the nuclear reactor of ESBWR as modified by Larrion for the predictable purpose of placing the a redundant set of valves as close to the vessel as possible (column 2 lines, 58-59 and column 3, lines 17-22). Accordingly, the function of the valve of Schabert is irrelevant to the proposed combination. The rejection does not rely on the bodily substitution of the valve of Schabert into the system of the primary reference.
9.	Regarding the rejection of claim 10 under 35 U.S.C. 103, Applicant’s arguments are unpersuasive. The limitation “wherein the valve and a wall of the nuclear reactor are a single piece and are inseparable” has been given its “broadest reasonable interpretation consistent with the specification.” As explained above and in the rejections under 35 U.S.C. 112(a) in the previous office action, there is no specific example of this limitation, so there are no limits placed on the broadest reasonable interpretation arising from the disclosure. In other words, the specification does not indicate what would be inconsistent with the claim terminology. The specification merely discloses that ASME nuclear standard welding is a means by which one could attach a valve body to a reactor. The specification does not provide a special definition of “wherein the valve and a wall of the nuclear reactor are a single piece and are inseparable” such that ASME nuclear standard welding is required. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the Examiner disagrees that the “generic welding” of Schabert does not provide the recited limitation. According to the definition relied upon by Applicant, “Welding is a fabrication process that joins materials, usually metals or thermoplastics, by using high heat to melt the parts together and allowing them to cool, causing fusion.” Fusion is defined as “a union by or as if by melting: such as
a merging of diverse, distinct, or separate elements into a unified whole” (Merriam-Webster Online). Note, also, that weld is defined as “to unite (metallic parts) by heating and allowing the metals to flow 
10.	Regarding the rejection of claim 1 under 35 U.S.C. 103, Applicant argues that Jernberg is non-analogous art. The examiner disagrees. Respectfully, the examiner believes that any disclosure that includes a rupture disk regardless of its field of use or intended purpose would be analogous to a claimed invention including a rupture disk without any further analysis. Nonetheless, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP 2141.01(a)(I). Applicant’s arguments conflate the field of use of the present invention with the problem addressed. The rupture disk of claim 1 is “configured to open the reactor at a pressure setpoint below failure of the reactor.” The disclosed rupture disk is “formed to automatically fail, or open reactor 142, at a pressure associated with failure of all other safety systems.” [0024] and “used to passively depressurize the reactor at a setpoint pressure” [0004]. Thus, the particular problem addressed by the rupture disk is automatic depressurization to prevent failure. The rupture disk of Jernberg is “a pressure relief device which is responsive to physical change in the end of a pressure vessel” (Abs.). Jernberg’s invention “relates to relieving excess pressure” (column 1, lines 7-16) and its object is to “vent excess pressure from within a high pressure vessel which has become over pressurized” (column 2, lines 25-34). Accordingly, the rupture disk of Jernberg is “reasonably pertinent” to the rupture disk of the claimed invention because both structures address the same problem: automatic relief of pressure from a vessel. 

Drawings
11.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
12.	Therefore, the rupture disk of claim 1 must be shown or the feature(s) canceled from the claim(s). The examiner notes that while the drawings do illustrate rupture disks (500), the drawings do not illustrate “wherein the rupture disk and a wall of the nuclear reactor are a single piece and inseparable.”  The rupture disks in Fig. 2 are shown as separate from a wall of the reactor vessel. The subject matter is not illustrated in copending application 15/585,162. In fact, paragraph [0024] of this application, which purportedly provides support in the originally filed specification for the amended claim limitation does not discuss rupture disks at all.    
13.	Furthermore, the valve of claim 10 must be shown or the feature(s) canceled from the claim(s). The examiner notes that while the drawings do illustrate valves (400), the drawings do not illustrate “wherein the valve and a wall of the nuclear reactor are a single piece.”  The valves in Fig. 2 are shown as separate from a wall of the reactor vessel. The subject matter is not illustrated in copending application 15/585,162. In fact, paragraph [0024] and Fig. 3 of this application, which purportedly provides support in the originally filed specification for the amended claim limitation illustrates valves that are separate pieces welded to a reactor vessel wall.    
14.	No new matter should be entered.
15.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1-10 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

19.	As noted above, the present disclosure does not illustrate the claimed subject matter. Rupture disks (500) and valves (400) are illustrated as separate from the reactor vessel wall (see Fig. 2). The instant specification merely describes rupture disks (500) and valves (400) as “integral with the nuclear reactor” ([0005], [0022], [0025], [0026], [0033]).
20.	Applicant’s arguments (07/14/21, p. 9) indicates that support for the amended claim language recited in claims 1 and 10 can be found at [0024] of copending application 15/585,162. Paragraph [0024] states (with added emphasis):
[0024] Valve body 201 may be made of a single piece of forged material, such as a metal useable in an operating nuclear reactor environment, including all of primary isolation gate valve 210 and secondary isolation gate valve 220 as a single piece. Alternatively, ASME-standard welding, such as between primary and secondary valves 210 and 220, may be used at reactor vessel-level of reliability. Valve body 201 is further integrally welded to reactor 142 using ASME-standard welding with negligible failure possibility. In this way, all flow paths or conduits may be integral with reactor 142 inside containment 136, where "integral" is defined throughout this disclosure as "with material continuity and inseparability, including single-piece forged and welded materials at ASME nuclear specifications." Because example embodiment valve 200 as integrally joined to reactor 142 and cannot realistically break, possibility of an unisolatable loss of coolant accident from reactor 142 is effectively eliminated. In this way, reactor 142 is integrally isolatable from any external conduit (such as feedwater line 120 or main steam line 125 in FIG. 2) to which valve body may join in any manner. 
In this way,” the flow path including the valve body and the reactor vessel wall are integral, with material continuity and inseparability, including single-piece forged and welded materials.” Thus, the term “integral” as defined “includes” both a single-piece forged structure (valve body 201) and welded materials (the valve body is welded to the reactor wall). The context prior to the definition of integral in paragraph [0024] must be considered when interpreting it, making it clear that an integral structure as defined at [0024] includes both “single-piece forged and welded material.” The definition, read with its context, cannot reasonably be construed as disclosing a single-piece reactor vessel wall-rupture disk or a single-piece reactor vessel wall and valve. 
22.	Therefore, there is no disclosure of the amended claim limitation “wherein the rupture disk/valve and a wall of the nuclear reactor are a single piece.” 

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

26.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
27.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Larrion, US Publication 2015/0131769 in view of Pitt et al., US Patent 3,454,466 in further view of Jernberg et al., US Patent 4,347,942.
28.	Regarding claim 1, Larrion discloses a simplified nuclear reactor system (see Fig. 2) for commercially generating electricity, the system comprising: a nuclear reactor (2); a primary coolant loop connecting to the nuclear reactor (Larrion does not explicitly disclose, but such structure is inherent to a nuclear reactor; see also [0014], when a turbine is present, a primary coolant is required to transfer and convert heat energy from the nuclear core into mechanical energy to turn the turbine); and a depressurization system (4/14) including an automatic valve (4) for the nuclear reactor, wherein the valve is disposed in a curved top wall of the nuclear reactor pressure vessel (see annotated Fig. 2 below) configured to open the reactor at a pressure setpoint below failure of the reactor ([0089]). Pitt discloses a similar nuclear reactor depressurization system (see Fig. 1) including a rupture disk (21) configured to open the reactor at a pressure setpoint below failure of the reactor (see column 4, line 17 through column 5, line 11). One of ordinary skill in the art would have found it obvious to replace the valve (4) of 

    PNG
    media_image1.png
    468
    372
    media_image1.png
    Greyscale


30.	Regarding claim 3, the depressurization system of Larrion as modified by the rupture disc of Pitt and the rupture disc arrangement of Jernberg renders the parent claim obvious. Larrion as modified by Pitt and Jernberg further discloses a system further comprising: a containment (6) surrounding the nuclear reactor (see Fig. 2), wherein the depressurization system includes a pool (8), and wherein the relief line extends into and opens below a surface of the pool so as to exhaust the coolant into the pool for condensation and/or scrubbing (see Fig. 2 and [0080]).
31.	Regarding claim 7, the depressurization system of Larrion as modified by the rupture disc of Pitt and the rupture disc arrangement of Jernberg renders the parent claim obvious. Pitt and Jernberg further teaches a depressurization system wherein the rupture disk is configured to open the reactor by failure due to stress at the pressure setpoint (see Pitt at column 4, line 70 through column 5, line 11 and Jernberg at column 3, lines 5-17 ; this functional limitation is also inherent to the definition of a rupture disk). One of ordinary skill in the art would have found it obvious to replace the valve (4) of Larrion’s depressurization system with the rupture disk (21) of Pitt’s depressurization system in the arrangement of Jernberg for the reasons stated above.
32.	Regarding claim 8, the depressurization system of Larrion as modified by the rupture disc of Pitt and the rupture disc arrangement of Jernberg renders the parent claim obvious. Larrion further discloses a system further comprising: a gravity-driven injection system including a coolant tank (81) vertically above and connected to the nuclear reactor (see Fig. 2 and [0080]). 
.
34.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Larrion US Publication 2015/0131769 in view of Pitt et al., US Patent 3,454,466 and Jernberg et al., US Patent 4,347,942, in further view of Eckardt, US Patent 4,863,677.
35.	Regarding claim 4, the depressurization system of Larrion as modified by the rupture disc of Pitt and the rupture disc arrangement of Jernberg renders the parent claim obvious. Larrion does not disclose a particulate filter. Eckardt teaches a nuclear reactor depressurization system (see Fig. 4) comprising a relief line (3), a pool (13), wherein the relief line extends into and opens below a surface of the pool, and wherein the pool includes a particulate filter (42) configured to filter particulate material out of the gas exiting the pool to the atmosphere (column 5, lines 5-25). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the particulate filter of Eckardt’s depressurization system with the depressurization system of Larrion for the predictable purpose of “retaining aerosols,” thereby preventing the release of radioactive materials into the environment. 
36.	Regarding claim 5, the substitution of the rupture disk taught by Pitt in the arrangement of Jernberg and the addition of the particulate filter as taught by Eckardt in the depressurization system of Larrion renders the parent claim obvious. Larrion further discloses a system wherein the containment and the reactor are below ground (see Fig. 2 and [0014]), wherein the pool is above ground outside the .
37.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larrion US Publication 2015/0131769 in view of Pitt et al., US Patent 3,454,466 and of Jernberg et al., US Patent 4,347,942, in further view of Elter et al., US Patent 4,743,424 and BS&B Safety Heads and Rupture Disks (hereinafter “BS&B,” see attached PTO-892 for full citation).
38.	Regarding claim 6, the substitution of the rupture disk taught by Pitt n the arrangement of Jernberg and the addition of the particulate filter as taught by Eckardt in the depressurization system of Larrion renders the parent claim obvious. The depressurization systems of Larrion, Pitt, and Jernberg include a single valve/rupture disk. Elter teaches a depressurization system including a plurality of rupture disks in series (column 5, lines 27-33 and column 8, lines 66 through column 9, line 6). One of ordinary skill in the art would have been motivated to apply the teaching of Elter to the depressurization system of Larrion as modified by Pitt and Jernberg for the predictable purpose of providing a staggered pressure response (column 5, lines 27-33). Larrion is silent as to the relative pressure at which its depressurization system actuates. BS&B teaches providing a rupture disk depressurization set point of 20% above the design pressure when the vessel is subjected to a source of heat (see p.2). Accordingly, one of ordinary skill in the art would have found it obvious to select a pressure setpoint of the series of rupture disks to be about 120% of the operating pressure of the nuclear reactor, to predictably “guard against damage to” the nuclear reactor pressure vessel (see p. 1 of BS&B). 
39.	Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “The ESBWR Plant General Description” (hereinafter “ESBWR”) in view of Larrion US Publication 2015/0131769, in further view of Schabert et al., US Patent 4,077,837.
40.	Regarding claim 10, ESBWR discloses a simplified nuclear reactor system for commercially generating electricity (see Fig 2-2 on p. 2-3), the system comprising: a nuclear reactor (RPV); a primary 


    PNG
    media_image2.png
    505
    823
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    508
    412
    media_image3.png
    Greyscale

41.	Regarding claim 12, the modification of ESBWR as taught by Larrion and Schabert renders the parent claim obvious. ESBWR further discloses the valve permitting only injection of coolant from the coolant tank into the nuclear reactor (see p. 4-2; also this function is inherent to the “check valve” disclosed by ESBWR). 
42.	Regarding claim 14, the modification of ESBWR as taught by Larrion and Schabert renders the parent claim obvious. Larrion further teaches an injection system wherein the nuclear reactor is completely underground and the coolant tank is above ground (see Fig. 2). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the arrangement of the gravity injection system taught by Larrion to the nuclear reactor system of ESBWR for the reasons stated above. 

43.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “The ESBWR Plant General Description” (hereinafter “ESBWR”) in view of Larrion US Publication 2015/0131769 and Schabert et al., US Patent 4,077,837, in further view of Watson et al., US Publication 2013/0051511.
44.	Regarding claim 13, the modification of ESBWR as taught by Larrion and Schabert renders the parent claim obvious. The valve of ESBWR is configured to passively open in response to a decrease in pressure in the RPV (see p. 4-2). Watson teaches a similar injection system with a valve configured to passively inject coolant at detection of a low liquid level in the nuclear reactor (see [0036]). One of ordinary skill in the art at the time of the invention would have been motivated to combine valve actuation mechanism of Watson with the nuclear reactor system of ESBWR as modified by the valve arrangement of Larrion and Schabert for the predictable purpose of providing an automatic mechanism for achieving passive cooling of the reactor for at least 72 hours in accordance with NRC regulations (see [0036]). 
45.	Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “The ESBWR Plant General Description” (hereinafter “ESBWR”) in view of Larrion US Publication 2015/0131769 and Schabert et al., US Patent 4,077,837, in further view of Pitt et al., US Patent 3,454,466. 
46.	Regarding claims 15 and 16, the modification of ESBWR as taught by Larrion and Schabert renders the parent claim obvious. ESBWR includes a depressurization system (ADS) including a valve and a relief line (see SRV and the associated black line in Fig. 4-1) but does not disclose a rupture disk integral with the nuclear reactor and its pressure setpoint. Larrion teaches a similar nuclear reactor system (see Fig. 2) including a depressurization system (4/14) for the nuclear reactor including an automatic valve (4) integral with the nuclear reactor (see Fig. 2), wherein the valve is configured to open the reactor at a pressure setpoint below failure of the reactor ([0089]). Pitt discloses a similar nuclear reactor depressurization system (see Fig. 1) including a rupture disk (21) configured to open the reactor 
47.	Regarding claim 17, the modification of ESBWR as taught by Larrion, Schabert, and Pitt renders the parent claim obvious. The modification of ESBWR’s depressurization system as taught by Larrion and Pitt further discloses a system wherein the injection line flows into the nuclear reactor at the valve at a first vertical position of a downcomer annulus in the nuclear reactor, and wherein the relief line flows out of the nuclear reactor at the rupture disk at a second vertical position of the reactor above a core of the nuclear reactor and above the first vertical position (see Figs. 4-1 and 2-2).
48.	Regarding claim 18, the modification of ESBWR as taught by Larrion, Schabert and Pitt renders the parent claim obvious. ESBWR further discloses a system wherein the depressurization system includes a pool, and wherein the relief line extends into the pool so as to exhaust the coolant into the pool for condensation and/or scrubbing (see Fig. 4-1). Both Larrion and Pitt also teach such pools (8 in Larrion and 12 in Pitt). 
49.	Regarding claim 19, the modification of ESBWR as taught by Larrion, Schabert and Pitt renders the parent claim obvious. ESBWR does not disclose an underground containment. Larrion teaches a 
50.	Regarding claim 20, the modification of ESBWR as taught by Larrion, Schabert and Pitt renders the parent claim obvious. ESBWR further discloses a system wherein the depressurization system is configured to lower a pressure of the nuclear reactor to a level where coolant will be injected from the tank due to gravity (see p. 4-2, 4-5, 3-13).

Allowable Subject Matter
51.	Claim 21 is allowed. The applied prior art does not disclose or suggested the amended claim limitation. 

Conclusion
52.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
53.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

54.	Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
55.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
56.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
57.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646